DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action re-sets the period for response due to Examiner error. The paragraphs inviting Applicant to participate in the DSMER pilot was provided in error.  This application is not eligible.
	Claims 1-30 are under examination.
	The TrackOne request has been approved under separate cover.
	The petition for color drawings has been dismissed under separate cover. The drawings as filed are suitable for examination, any deficiencies noted in the dismissal must be rectified, either adding or removing language specific to color drawings, et al.
	Applicant’s claim to priority to provisional and non-provisional US applications is acknowledged.  The parent application has been reviewed, but as of the date of this action, is unexamined.
	Two IDS forms have been entered and considered.  Certain items have been lined through, as no copy has been provided in this application, or the parent application.  Further, entire US applications (provisional or non-provisional) should not be listed as Non-Patent Literature.  US applications should be listed in the US Patents section, using proper US PG-Pub numbers. Provisional applications are generally not considered to be published documents, and should only be listed if they are published or publicly available through connection to a US PG-Pub or Patent.
The title of the invention is overly long and not specifically directed to the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Suggestions for a more direct and compact title could be: “Determining molecular subtypes of cancer by scoring biological Hallmark pathways;” “RWE testing and treatment of breast cancer molecular subtypes;” or  “Diagnostic Testing and Treatment Patterns in U.S. Breast Cancer Patients utilizing Biomarkers from RNA-Seq Data;” etc.
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. see at least paragraphs [0102, 0108]. 
Multiple places in the specification refer to US application numbers, applicant is encouraged to update these recitations with the proper US PG-Pub numbers where available.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “instructions, that when executed, cause the processor to: 
for each of a plurality of pre-determined biological pathways, determine a pathway score using gene expression data of a plurality of nucleic acids associated with the specimen;
 prepare a summary score for the plurality of biological pathways, based upon the pathway score for each biological pathway; 
compare the summary score to one or more enrichment scores each associated with a pre-determined molecular subtype; and 
return a determined molecular subtype based on the comparison of the summary score and the one or more enrichment scores” in claim 29.
“cause the processor to: … apply a pathway heuristic filter to identify a subset of the available biological pathways, wherein the subset being the pre-determined biological pathways”  in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
In claim 29, claim limitations: “instructions, that when executed, cause the processor to: for each of a plurality of pre-determined biological pathways, determine a pathway score using gene expression data of a plurality of nucleic acids associated with the specimen; prepare a summary score for the plurality of biological pathways, based upon the pathway score for each biological pathway; compare the summary score to one or more enrichment scores each associated with a pre-determined molecular subtype; and return a determined molecular subtype based on the comparison of the summary score and the one or more enrichment scores” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The generic placeholder is the processor.  Claim 29 fails to clearly point out and distinctly claim the step-by-step processes for determining the pathways, pathway scores, enrichment scores and overall molecular subtype.  The limitation is written in results based language, and not actually setting forth the minimally sufficient set of steps required to perform the specialized function. No specific step which links the determined scores to any particular molecular subtype are set forth, and one of skill would not necessarily recognize the particular steps Applicant intends should be taken to identify those subtypes.   
In claim 30, claim limitation “cause the processor to: … apply a pathway heuristic filter to identify a subset of the available biological pathways, wherein the subset being the pre-determined biological pathways” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The processor is the generic placeholder, and the quoted limitation is the specialized function.  The claim fails to clearly set forth and distinctly claim the step by step instructions, algorithms or structures which select a particular “pathway heuristic filter” and use the filter to identify subsets of information.  The limitation is written in results based language, and not actually setting forth the minimally sufficient set of steps required to perform the specialized function.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”

Therefore, claims 29-30 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are unclear.  In claim 1, the method is stated as being computer-implemented, however in the first “determining a pathway” limitation, it is unclear if the actual laboratory steps for determining gene expression data from the sample are intended to be performed within the bounds of the claim, or whether any gene expression data linked to a sample, from previous experiments or from known databases are intended to be included.  Further in this first step, it is unclear how the gene expression data is to be “used” to score one or more unspecified pathways, as this step does not set forth how the gene expression data is to be scored in relationship to any given pathway.  It appears this limitation also lacks proper reference information, as differences in gene expression data only achieve significance when controlled for various types of bias, and in comparison to “normal” or “non-cancerous” samples from a population or the subject itself.  Gene expression data can be expressed as a level of expression in relation to housekeeping genes, either as numbers, values, or terms such as “increased expression,” “no change” or “decreased expression.”  As such it is unclear how to take any particular gene expression data from the specimen and “score” it according to the unspecified pathways.   
Further in claim 1, the metes and bounds of the summary score are unclear.  It is unclear if this summary score is a simple addition of values or numbers, or whether other information or algorithms are required.
Further in claim 1, the metes and bounds of comparing the nonspecific summary score to unspecified “enrichment scores each associated with a pre-determined molecular subtype” are unclear.  The limitation fails to clearly point out and distinctly claim what the enrichment score is, and how it differs for each pre-determined molecular subtype.  The limitation further fails to clearly point out and distinctly claim how the comparison is to be made, and what the outcome is intended to be- a value, a numerical score, a term of “matching” or some other indication for each subtype.  
Further in claim 1, the term “returning” is unclear in the context of the limitations of the claim.  It appears this may be intended to be a computer-programming type term, however no other limitation in the claim is written in such a manner.  As such, it is unclear from where the subtype is to be returned.  If merely providing, or presenting the final molecular subtype is intended, the claim should be so amended.  Further in this limitation, it is unclear how the ultimate determination of a subtype is made, after the comparisons of the previous step.  It is unclear how merely comparing the unspecified data achieves this goal.
The metes and bounds of claim 2 are unclear.  In claim 2, it is unclear if the further received gene expression data is intended to be from the specimen, or whether this is intended to be reference data.  It is further unclear how any of the data is to “correspond” to a pathway.  As set forth above, gene expression data is a set of values and the claim fails to set forth how the values are treated to determine whether they correspond to any given biological pathway.  One of skill would not necessarily be apprised as to the sets of genes which are relevant to each “available biological pathway” nor is it clear what Applicant intends to happen in this limitation.  
Further in claim 2, the nature of the “heuristic” filter to be applied is unclear.  The nature of the filter is not clearly set forth such that applying the filter to the data from the previous step would provide any particular result.  Further, it is unclear where in the method of claim 1 these limitations are to be applied, and how they affect the further steps of claim 1 to determine the molecular subtype.
The metes and bounds of claim 3 are unclear.  Initially, claim 3 depends from claim 1.  However claim 1 does not recite a heuristic filter.  As such this claim lacks basis.  It would appear it should depend from claim 2.  Additionally, the nature of the “overlap” filter is unclear, and it is unclear how to apply it to any of the information of claim 2 to achieve the ultimate goal of the molecular subtype.
The metes and bounds of claims 4-6 are unclear.  The claims fail to clearly set forth what pathway is to be retained in the subset after filtering.  The claims fail to set forth what genes are associated with one or more pathways, and the claims fail to particularly point out how the overlap filter is intended to identify and filter out a certain level of “genes in common” with the unspecified pathway to be retained.  It is further unclear where these limitations are to be placed in claim 3, and ultimately claim 1, as well as how the differing levels of filtration are to affect the ultimate determination of a molecular subtype.
The metes and bounds of claims 7-8 are unclear.  Initially, these claims lack basis in claim 1 as claim 1 does not set forth a pathway heuristic filter.  It would appear these should depend from claim 2.  Additionally, the claims fail to particularly point out what the named filters are, and how they are intended to filter out data to achieve the ultimate molecular subtypes.  The claims fail to set forth what the basis of the “gene expression data filter” is intended to do to any data from claims 1 or 2.  The claims fail to set forth the specific basis of the “molecular subtype filter” and how it is to be applied to the data of claims 1 or 2 to achieve the desired goals.
The metes and bounds of claims 9-15 are unclear with respect to the initial calculation of the z-scores.  Claim 1 sets forth summary scores, but does not specifically include information required for the determination of a z-score for any particular pathway, or summary score.  It is entirely unclear how the gene expression data of the specimen is acted upon, particularly, to determine a particular pathway score, such that it can then be expressed as a z-score.  It is further unclear how the various implementations or variations of the z-scores listed in claims 9-15 affect the ultimate determination of the molecular subtypes.  
The metes and bounds of claim 16 are unclear.  The nature of the scaling of the pathway scores is unclear, and it is unclear how it affects the determination of the summary score.
The metes and bounds of the term “Hallmark pathways” in claims 18-19, 23 are unclear.  It is entirely unclear what “biological pathways” are intended to fall within the category of “Hallmark pathways” as this term does not appear to have a specific limited definition.  
The metes and bounds of “pathways related to estrogen signaling” in claim 20 are unclear.  The claim fails to clearly set forth and distinctly claim the particular pathways which applicant associates with “estrogen signaling”.  One of skill would not be apprised as to what specific biological pathways are intended to fall within this classification.
The metes and bounds of the listed pathways “downstream” of certain named genes in claim 21 are unclear.  The recitation of “downstream” in this context is unclear, as no particular overall pathways are identified that might have elements “upstream” and “downstream” from any given gene, much less the named genes.  One of skill would not be apprised as to what pathways are intended to be included in this classification.
The metes and bounds of the term “immune-related pathways” in claim 22 are entirely unclear.  The claim fails to particularly point out specific pathways Applicant intends to include or exclude from this classification.
Overall, the limitations of claims 18-23 are indefinite as it is entirely unclear how to apply these limitations to the ultimate method of claim 1, and it is equally unclear how each separate limitation affects the ultimate molecular subtype determinations.  
The metes and bounds of claim 24 are unclear.  Claim 24 refers to “(c)” in reference to claim 1.  Claim 1 does not recite steps by letter or other designation.  Further, it is unclear whether the UMAP analysis is intended to be performed as an active laboratory analysis step, or whether it merely describes a source for the data.  Further, it is unclear how to take UMAP analysis data and generate an enrichment score as required.
The metes and bounds of claim 25 are unclear.  Claim 25 sets forth a set of determined molecular subtypes, without providing any of the data or calculations which identify and classify the gene expression data of claim 1 into any of those ultimate subtypes.  Providing the final classification without specificity as to how it is achieved renders the claim indefinite.  Claim 25 further fails to set forth data associated with each determined subtype from reference samples (positive or negative) such that any comparison to a sample could be made.  Claim 26 is similarly indefinite.
The metes and bounds of claims 27-28 are unclear, in that reciting the source of the specimen does not further limit any of the limitations to be carried out by claim 1.  The claims fail to set forth how the source of the specimen affects the selection of “pre-determined” pathways or scores.  

Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As set forth above, claims 29-30 invoke interpretations under 35 USC 112(f) or 35 USC 112 6th paragraph.  
The specification, as filed, fails to specifically link a particular set of step-by-step actions, algorithms or structures required to perform the listed specialized functions. The generic placeholder is the processor comprising instructions.  The specialized functions are: 
“for each of a plurality of pre-determined biological pathways, determine a pathway score using gene expression data of a plurality of nucleic acids associated with the specimen;
 prepare a summary score for the plurality of biological pathways, based upon the pathway score for each biological pathway; 
compare the summary score to one or more enrichment scores each associated with a pre-determined molecular subtype; and 
return a determined molecular subtype based on the comparison of the summary score and the one or more enrichment scores” in claim 29.
“cause the processor to: … apply a pathway heuristic filter to identify a subset of the available biological pathways, wherein the subset being the pre-determined biological pathways”  in claim 30.
Each of these specialized functions are written as results based limitations, without actually setting forth how each result is to be achieved.  The specification fails to specifically link a particular set of steps, algorithms, or structures to each specialized limitation of the claims.
The area of diagnosing subtypes of cancer based on gene expression data has been shown to be affected by multiple variables including the samples chosen, the reference populations, the nature of the filtering or selection of relevant genes or pathways, aspects of bias, error and significance.  The elements used to train or filter any classification algorithms strongly influence the results, leading to false positive and false negative results when applied to new data.  
Robinson (2017) and Ramazzotti (2018) are illustrative of the complexity of the steps required to associated sample data with molecular subtypes of cancer.  Robinson is concerned with metastatic cancers, and the ultimate matching of patients to a relevant therapy “on the basis of comprehensive molecular profiles of pathogenic somatic and germline variants, and components of the functional genome, tumor phenotype, and tumor microenvironment that can be determined by RNA-seq…”  (Introduction). Specific gene expression data for each known subtype of “metastatic cancer” or tumor type is required, as well as medical knowledge related to treatments.  Robinson performed “clinical grade whole exome (tumor/normal) and transcriptome sequencing of 500 cancer patients harbouring metastatic cancers over 30 primary sites, and over 22 organs.” Robinson performs specific statistical analysis steps to transcriptional data sets from the biopsies, to attempt to identify similarities between primary and metastatic tumors.  Transcriptional signatures associated with perturbed cancer-related genes were assessed and subjected to particular types of learning processes, such as unsupervised clustering, to infer changes across known curated pathways related to interferon, inflammation, EMT, proliferation and metabolism.  Various signatures of gene expression were only weakly associated with biopsy site and primary tissue, meaning that this data alone is not sufficient for subclassification of certain types of cancers.  Robinson further developed an RNA-seq based scoring process MImmScore to assess the magnitude of leukocyte infiltration, an indication of inflammatory processes in the host.  Robinson was able to classify patients into three categories of transcriptome phenotypes: immunologically silent, partly active and fully active.  Particular genes having particular changes in expression level, mutational load, or timing were ultimately identified.  The specification does not provide such a basis for the specialized functions as recited in the claims.      
Ramazzotti (2018) is concerned with associating multidimensional genomic data with individual disease prognosis and personalized treatments for cancer patients. Ramazzotti notes in the abstract that “outcomes for cancer patients vary greatly even within the same tumor type…” and that while vast amounts of multi-omic data have been generated from cancer patient samples, “current algorithms still face challenges in the integrated analysis of such data…to reveal molecular subtypes of cancer.”  Ramazzotti develops an ensemble machine learning based process (CIMLR) to extract biologically meaningful cancer subtypes from gene expression data, methylation data, point mutation data and copy number changes.  Ramazzotti discusses known methods of utilizing multiple data types for subtyping, including: “More rigorous methods for integration include pathway analysis on multi-omic data, followed by clustering on the inferred pathway activities, similarity network fusion (SNF), rank matrix factorization, and Bayesian consensus clustering. There are also several sparse clustering methods, such as iCluster+, which assume that only a small fraction of features are relevant. These methods are either highly dependent on feature selection, or enforce sparsity, thus neglecting potentially useful information. A recent method, Perturbation clustering for data INtegration and disease Subtyping (PINS), introduces a novel strategy of identifying clusters that are stable in response to repeated perturbation of the data. One drawback common to many of the more principled methods is that they are computationally too intensive to be routinely applied to large data sets, due to the need for parameter selection or repeated perturbations. Moreover, they treat all data types equally, which may not be biologically appropriate. As a result, the discovered clusters often show poor association with patient outcomes.” (page 2, first column).
The process of Ramazzotti requires a large amount of specific information from a multiplicity of tumors, known subtypes, positive and negative references, along with a rigorous analysis of the data.  “Cancer Integration via Multikernel LeaRning (CIMLR) is based on Single-cell Interpretation via Multi-kernel LeaRning (SIMLR), an algorithm for analysis of single-cell RNA-Seq data. CIMLR learns a measure of similarity between each pair of samples in a multi-omic dataset by combining multiple gaussian kernels per data type, corresponding to different, complementary representations of the data. It enforces a block structure in the resulting similarity matrix, which is then used for dimension reduction and k-means clustering. CIMLR is capable of incorporating complete genomes and scaling to many data types, and does not assume equal importance for each data type. As such, it is well suited to modeling the heterogeneity of cancer data.”  The specification fails to provide such specific steps and information particularly linked to a specialized function of the claims.  
The specialized functions of the claims are not specifically defined and linked such that one of skill would readably understand the terms to have a sufficiently definite meaning as the name for the structure that performs the functions, even when the term covers a broad class of structures or identifies the structures by their function. 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.” MPEP 2181.
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C.
112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite computer-implemented methods and systems for performing the methods.
With respect to step  (2A)(1) The claims recite an abstract idea of analyzing gene expression data, making certain calculations or scores, and comparing those scores to identify a molecular subtype of a cancer.  The claims also recite the natural law, between naturally occurring gene expression from a specimen and the naturally occurring disease phenotype or subtype. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 1 and 29 are independent.  Claim 29 recites similar limitations to claim 1.  Only the limitations of claim 1 are written here for clarity.
	Mathematical concepts recited in claims 1 and 29 include:
 “determining a pathway score using gene expression data of a plurality of nucleic acids associated with the specimen;” (mathematical concept of calculating a score) 
“preparing a summary score for the plurality of biological pathways, based upon the pathway score for each biological pathway;” (mathematical concept of summarizing scores, by addition or other algorithmic process) 
“comparing the summary score to one or more enrichment scores each associated with a pre-determined molecular subtype; and” (mathematical concept of comparing score values, alternatively a mental step of comparing data values) 
“returning a determined molecular subtype based on the comparison of the summary score and the one or more enrichment scores” (mathematical concept of classifying or clustering data to determine a subtype).
	Natural law embraced by claims 1, 29:
The claims recite a naturally occurring relationship, between naturally occurring gene expression levels of certain genes, and a molecular subtype of the naturally occurring cancer.  This is a genotype/phenotype relationship.
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1 and 29 do not apply the ultimate result of the method to a real-world application or practical application.  Claim 1 does not specifically recite any additional limitations.
	Claim 29 sets forth, and claim 1 implies the additional non-abstract element of  “a computer system”.
	The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the judicial exception(s), nor do they provide any details of how specific structures of the computer such as the computer readable recording media are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception(s).  Hence, these are mere instructions to apply the judicial exception(s) using a computer, and therefore the claim does not recite integrate that judicial exception(s) into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-28, 30 have been analyzed with respect to 2A-2.  Dependent claims 2-16, 18-23, 30 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 17, 24-28 are directed to additional steps of data gathering, or the data gathered.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  They provide the data required to perform the judicial exception(s).
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	Claim 1 does not provide any other specific additional limitations. Claim 1 implies the use of the computer system.
	With respect to claims 1 and 29:	the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Robinson (2017) and Ramazotti (2018) each disclose computer systems or computing elements which perform the same functions.  Additionally, computer systems comprising programmed processors are provided by Jahid (2015), Alcaraz (2017), and Alcala (2019).  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The specification also notes that general purpose computers are suitable for the carrying out of the invention [0089-0094, 0157-0165]. The additional computer system elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-28, 30 have been analyzed with respect to step 2B. Dependent claims 2-26, 18-23, 30 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 17, 24-28 relate to data gathering or aspects of the data to be gathered.  Data gathering steps fail to rise to the level of significantly more than the exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: this claim, while computer-implemented, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 7-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ramazzotti et al (2018).
	Ramazzotti, D. et al. (2018) Multi-omic tumor data reveal diversity of molecular mechanisms that correlate with survival. Nature Communications 9:4453, 14 pages, and some supplemental information.
	The independent claims are drawn to computer-implemented methods and systems for determining a molecular subtype of a cancer specimen from a subject.  Gene expression data from the specimen is obtained and scored for one or more “biological pathways.”  These scores are combined to a summary score, and then compared to one or more “enrichment scores” associated with a molecular subtype of a cancer.  The final determination is made and provided. Dependent claims to heuristic and/or overlap filters, types of pathways, and type of cancer (breast cancer) are provided.
	Ramazzotti is concerned with integrating multi-omic data to reveal molecular subtypes of cancers.  Ramazzotti discloses the learning based program CIMLR, and applies it to various cancer datasets, and identifies “reveals integrated patterns of gene expression, methylation, point mutations, and copy number changes in multiple cancers and highlights patterns speciﬁcally associated with poor patient outcomes.” (abstract).
	With respect to claim 1, the methods of Ramazzotti are all computer-implemented using a programmed computer system carrying the program for the CIMLR analysis.  Gene expression data for known cancer subtypes from TCGA, as well as a validation set of gene expression data for gliomas, are obtained (Results, p2).  The gene expression data is “scored” in various biological pathways, to determine a pathway score (supplemental table 2).  Enrichment scores are provided by GSEA and PROGENy.  (p5, Gliomas) “Cancer Integration via Multikernel LeaRning (CIMLR) is based on Single-cell Interpretation via Multi-kernel LeaRning (SIMLR), an algorithm for analysis of single-cell RNA-Seq data11. CIMLR learns a measure of similarity between each pair of samples in a multi-omic dataset by combining multiple gaussian kernels per data type, corresponding to different, complementary representations of the data. It enforces a block structure in the resulting similarity matrix, which is then used for dimension reduction and k-means clustering. CIMLR is capable of incorporating complete genomes and scaling to many data types, and does not assume equal importance for each data type. As such, it is well suited to modeling the heterogeneity of cancer data.” (p2) The gene expression data, pathway scores, and enrichment scores are all used to determine the final molecular subtype of the cancer.  As such, claims 1 and 29 are anticipated.
	With respect to claim 2, Ramazzotti applies CIMLR to identify available biological pathways, and a subset of those pathways associated with the gene expression data.  (Results, p2 “(4) significant differences in pathway activity between clusters”, Fig 1). This also meets the same limitations of claim 30.
	With respect to claims 7-8, gene expression and molecular subtypes were parameters or filters (methods, Results p2, Fig 1 et al.)
	With respect to claim 9, z-scores are used to score the gene expression data, for further pathway analysis.  Both copy number variations and gene expression data can be considered parameters which ultimately change the expression of a gene in a given pathway.  With respect to claims 10-15, the z-scores can be manipulated as desired as provided in the Methods Data Preprocessing section (p11) as well as in GSEA and PROGENy programs. With respect to claim 24, UMAP is a step in the GSEA process.  
(Methods: “To select genes signiﬁcantly enriched for copy number alterations, we obtained GISTIC thresholded copy number data for each sample from TCGA. We considered a value ≥1 to represent gain of the gene and ≤−1 to be loss of the gene. For each cluster, we used a hypergeometric test to assess whether the cluster was signiﬁcantly enriched for either loss or gain of the gene, and selected genes with an FDR-adjusted p-value less than 0.05. For additional stringency and to select the features that were most representative of an individual cluster, we further selected only those genes that were altered in at least 2/3 of the samples in the cluster and <1/3 of the samples in at least one other cluster.
To select expression changes that were signiﬁcantly enriched within a cluster, we considered a gene to be over-expressed when the z-score was ≥1, and under-expressed if the z-score was ≤−1. For each cluster, we selected enriched genes using the same criteria as for copy number.”
	“Pathway analysis and immune cell inﬁltration. GSEA was performed on each cluster using the method of Segal et al.39. Gene sets (GO, Cancer Hallmarks, KEGG, Reactome) were obtained from mSigDB40. PROGENy pathway activity scores for 11 signaling pathways in TCGA patients were obtained from Schubert et al.16. Estimates of tumor immune inﬁltration were obtained from Li et al.1.”)

	With respect to claim 16, The CIMLR program can scale or normalize the pathway data as desired (results, methods, data preprocessing).
	With respect to claim 17, RNA-seq data experiments can be a source of gene expression data in TCGA (results, methods, data preprocessing.)
	With respect to claims 18-23, Ramazzotti includes Hallmark pathways, pathways related to estrogen signaling, pathways including information for downstream pathways of HER2, RAS or mTOR, immune system pathways et al. (Supplemental Table 2, Methods, pathway analysis: Gene sets: Hallmarks, GO, cancer, KEGG, reactome, 11 signalling pathways and estimates of tumor infiltration.)
	With respect to claims 25-28, HER2 genes are included in breast cancer analysis (see “breast cancer” p7-11,  Fig 6), some samples being ER+, some are triple negative, and known breast cancer patients and specimens are included.

Claim(s) 1-8 and 17-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beaubier (2019).
	Beaubier (30 November, 2019) integrated genomic profiling expands clinical options for patients with cancer. Nature Biotechnology 37: 1351-1360. Of record on PTO-1449.
	Beaubier et al. is directed to matching patients to a particular therapy through assessing gene expression data, pathway data, enrichment scores, and determining a molecular subtype of a cancer, which has a specific treatment.
	With respect to claim 1, Beaubier obtains gene expression data from a variety of diverse tumor types.  Immunological pathway data and germline (somatic) mutations are also obtained for the same samples.  The combination of information improved cancer subtype classifications. (abstract). The processes of Beaubier are all computer implemented using programmed systems.
“The Tempus xT assay tests matched tumor and normal samples and generates DNA alteration data for single nucleotide variants (SNVs), insertions and deletions (indels) and copy number variants (CNVs) for approximately 600 genes, plus chromosomal rearrangements for 21 genes7. Tempus xT also provides whole-transcriptome RNA sequencing (RNA-seq), which detects clinically validated fusion transcripts and provides research use only (RUO) information regarding dysregulated genes and cancer type predictions for tumors of unknown origin (TUOs). xT immuno-oncology (IO) assays include clinical immunohistochemistry (IHC) testing for DNA mismatch repair (MMR) deficiency and PD-1/PD-L1 status, clinical genomic determination of microsatellite instability (MSI) status, measurement of tumor mutational burden (TMB), neoantigen predictions and RUO gene expression analyses of the tumor microenvironment (TME). We have previously described laboratory and analytic processes, including additional machine learning approaches for integrating genomic and imaging data generated during the course of cancer diagnosis and treatment.”

	“We present clinical and RUO analyses from tumor–normal matched Tempus xT DNA- and RNA-seq testing on the DNA mutational spectra, whole-transcriptome profiling, chromosomal rearrangement detection, and the immunogenomic landscape based on immunotherapy biomarkers in the xT 500 cohort across multiple tumor types. Molecular insights derived from these analyses were used to match patients with evidence-based therapies and clinical trials.”

	The gene expression data is scored, and associated with one or more known driver mutation pathways, tumor suppressor pathways, gene fusions, tyrosine kinase related pathways, immune related pathways, etc. (Results, Fig 1-3). Enrichment scores are determined with respect to immune checkpoint genes, T-cell lineage markers, CD247, interferon – gamma pathways, etc.  All the data is compared, and used to determine a molecular subtype, such as “immunologically active” or “immunologically silent” where the active molecular subtype may benefit from immunotherapy. 
	Beaubier et al. “investigated the extent to which molecular profiling aids in identifying therapies and clinical trials. First, we identified the proportion of patients matched to therapies within each therapeutic evidence tier (see Methods). Evidence tiers contain somatic biomarker information related to therapeutic response and/or resistance and are divided into four categories: tier I level A (IA), tier I level B (IB), tier II level C (IIC) and tier II level D (IID). Tiers are ranked according to the strength of biomarker evidence, ranging from consensus clinical guidelines to case reports and preclinical evidence20. Across all cancer types, 91.4% of patients were matched to a therapeutic option on the basis of all evidence levels for response to therapy, and 22% of patients were matched to a therapeutic option on the basis of all levels of evidence for resistance to therapy (Fig. 4a). Together, response and resistance matching based on the highest evidence tiers (IA and IB) accounted for 29.6% of cases, whereas 62% of cases were matched for either response or resistance on the basis of evidence of lower clinical utility (IIC and IID) (Fig. 4a and Supplementary Table 2).” As such, claims 1 and 29 are anticipated.
	With respect to claims 2 and 30, certain gene variants are interpreted using heuristic algorithms/filters (methods: mutational spectrum analyses, alteration classification).  The pathways are pathogenic, variants of unknown significance, benign or reportable.  
	With respect to claims 3-6, overlap filters can be applied, where varying amounts of overlapping genes in the pathways can be kept or filtered out (methods, tumor-only analysis).  The tumor-only analysis filtered using a list of artifacts, internal pool or normal samples, and classification criteria. (Results: comparison or the full tempus platform with tumor only analysis, Fig 5). 
	With respect to claims 7-8, gene expression and molecular subtyping are possible filters or algorithms.(results)
	With respect to claim 17, RNA-seq data is one source of gene expression information. (Methods, Results). 
	With respect to claims 18-28, the pathways include hallmark pathways pathways related to estrogen signaling, downstream of certain named genes, immune related pathways, etc.  (Results, Methods, Supplemental tables). Breast cancer patients, samples are analyzed, and her2 status, as well as other biomarker status is determined (results). These are linked to subtypes of certain cancers being susceptible to certain treatments.

Claim(s) 1,2, 7-24, 29 and 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alcala et al (2019).
Alcala, N. et al. Integrative and comparative genomic analyses identify clinically relevant pulmonary carcinoid groups and unveil the supra-carcinoids. Nature Communications (2019) 10:3407, 21 pages and some supplemental information.
	Alcala performs several types of machine learning processes to analyze gene expression data, and methylation data of lung neuroendocrine neoplasms.  Alcala implements the software MOFA, and a ML- analysis using random forest classifications, to identify molecular subtypes of LCNEC. (Fig 1, p2-4).
	With respect to claims 1 and 29, the processes are all carried out by programmed computer systems (methods).  Alcala obtains gene expression data and methylation data for 63 pulmonary carcinoids and 20 LCNEC, and obtains published gene expression data and multi-omic data from certain subtypes: (pulmonary, atypical, LCNEC, SCLC et al.) (results p 2).  Alcala provides scores for carcinoid pathways, hallmark pathways, immune-related pathways, neutrophil chemotaxis pathways, degranulation pathways, et al. (p4).  The enrichment scores are obtained (p4, col 1), and the software combines or compares the gene expression data, the pathways scores and the enrichment scores to provide a molecular subtype of a carcinoma. (Results: altered pathways in pulmonary carotoids p4-5 Fig 2b, 2d; see also methods, whole exome sequencing, targeted sequencing, GSEA, GSEA on multi-omic factors, supplementary figure 16, supplemental figure 20-21, 31). As such claims 1 and 29 are anticipated.
	With respect to claims 2 and 30, MOFA uses a heuristic algorithm (p16, second column, unsupervised continuous multi-omic analyses.)
	With respect to claim 3, the heuristic filter is an overlap filter (p12, clinical data). 
	With respect to claims 7-8, molecular subtypes and gene expression are parameters/ filters. (Results: altered pathways in pulmonary carotoids p4-5 Fig 2b, 2d; see also methods, whole exome sequencing, targeted sequencing, GSEA, GSEA on multi-omic factors, supplementary figure 16, supplemental figure 20-21, 31)
	With respect to claim 9, z-scores are disclosed at Fig 2e, 5a, Fig 6, and their legends.
	With respect to claims 10-16, z-scores are treated in various ways when scoring the gene expression or pathway scores, mean (Fig 2d), averages, IQR normalizing, scaling (Fig 6), qvalues, (supplemental Fig 31).
	With respect to claim 17, RNA-seq data can be the source of gene expression data (results, methods).
	With respect to claims 18-24, Hallmark pathways, immune related pathways, “related to estrogen signaling” and pathways “downstream” of certain proteins may be disclosed.  Alcala provides scores for carcinoid pathways, hallmark pathways, immune-related pathways, neutrophil chemotaxis pathways, degranulation pathways, et al. (p4).  The enrichment scores are obtained (p4, col 1).

Claim(s) s 1-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jahid (2015).
	Jahid (2015) MACHINE LEARNING AND GRAPH THEORETICAL APPROACHES TOWARD PRECISE DISEASE CLASSIFICATION, PROGNOSIS AND TREATMENT. Dissertation, UT San Antonio. 117 pages.
	A portion of Jahid is directed to identifying biomarkers which are key markers for molecular subtypes of cancers.  (Section 1.4) Gene expression data, combined with protein-protein interaction pathways (PPI) to identify networks and subnetworks and improve classification of molecular subtypes. (Section 2). 
Jahid provides a “network-based method is designed to combine large scale genomic data with PPI network for biomarker discovery for metastatic cancer. The key idea of our approach is to identify a small number of genes to connect differentially expressed genes into a single component in a PPI network; these intermediate genes contain important information about the pathways involved in metastasis and have a high probability of being biomarkers. We applied this approach on two breast cancer and one endometrial cancer dataset. For both cases we identified significant numbers of well-known biomarker genes. Those selected genes are significantly enriched with biological processes and pathways related to cancer carcinogenic process, and, importantly, have much higher stability across different datasets. Furthermore, using random walk with restart method to prioritize our selected genes on PPI network significantly increased classification accuracy.” (Chapter 2, p9).
	Jahid “designed a network topology-based approach to identify candidate biomarker genes, motivated by the key observation that disease genes play a role in connecting differentially expressed (DE) genes in PPI networks. For example, breast cancer biomarkers P53 and KRAS are not differentially expressed in metastatic breast cancer but they connect many DE genes in the human PPI network and play a central role in carcinogenic process. The main idea of our approach is to find a small number of genes that can connect DE genes into a singly connected component in a PPI network, which maps to the well-known Steiner tree problem in graph theory and is solved using a heuristic algorithm. In addition, we combine multiple sub-optimal Steiner trees to increase the chance of finding the optimal solution and to capture alternative pathways.” (p10).

	With respect to claim 1, Jahid obtains gene expression data from cancer samples, wherein the patients have distant metastasis, are obtained.  Jahid scores the data using SAM (significant analysis of microarray) algorithms, to identify differentially expressed genes associated with differing pathways.  (Section 2.2.1, Fig 2.1).   The PPI networks were obtained from Protein Interaction Network Analysis processes, and contain varying numbers of interactions and genes, depending on the dataset. These enrichment scores, the differentially expressed gene data, the identified pathways and protein-protein interactions are used to identify a molecular subtype of a cancer or a diagnosis.  (2.2.2, Fig 2.1b-c) Gene expression data related biomarkers identified as part of a pathway or interactions are named Steiner-tree-based-markers (STMs), Enrichment or prioritization of EC genes is disclosed at 2.2.3, including TDM and RWB scores. (p16-17). Enrichment scores in KEGG pathways are identified in Table 2.4. (p24). These scores are used to identify enriched pathways associated with tumorigenesis and metastasis (table 1, section 2.3.2, 2.3.3).  All processes are computer implemented, meeting claims 1 and 29.
	With respect to claims 2 and 30, the filter or algorithm may be heuristic (p10, section 2.2.2 p14).
	With respect to claim 3-6, the heuristic filter can address overlap.  (section 2.2.4) “Let N be the number of genes in the largest connected component of a PPI network, m and n the sizes of two gene sets, o the size of the overlap, the percent overlap between the two gene sets is calculated as 100 × o/(m + n − o), and the statistical significance (p-value) of the overlap is calculated using Fisher’s exact test…” (p17).  And the amount of overlap can be adjusted by adjusting “o” the size of overlap.  
	With respect to claims 7-8, algorithms for processing gene expression data and molecular subtypes are disclosed (Section 2).  
	With respect to claims 9-16, z-scores are calculated for gene expression data related to certain pathways.  (p37). Averaging, scaling, manipulating the z-scores are disclosed (section 3.2.1). 
	With respect to claim 17, RNA-seq is one method of obtaining gene expression data (Section 2). 
	With respect to claims 18-25, hallmark pathways, immune related pathways, pathways “related to estrogen signaling” and “pathways downstream” of certain named genes are disclosed (Table 2.4). HER2 is noted at page 24 as a synonym for ERB2, Estrogen receptor 1 is listed at table 2.3-2.4. TP53, TFN are similarly set forth.
	With respect to claims 26-28, breast cancer datasets from breast cancer patients and samples are disclosed which include triple negative. (Section 2). 

Claim(s) 1-3, 29-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chlon (2017).
Chlon, L. (November 2017) Machine learning methods for cancer immunology. Dissertation, U Cambridge. 144 pages.
Chlon is directed to a three-stage association study to address molecular interactions between cancer, and the immune system, in pancreatic ductal adenocarcinoma (PDAC). Chlon applies network-based approaches to characterize PDAC on the basis of transcription factor regulators of an oncogenic KRAS signature. Gene expression tools are provided to resolve the leukocyte subset mixing proportions, stromal contamination, immune checkpoint expression and immune pathway dysregulation from the data. Partial correlations are used to characterize immune features in terms of KRAS master regulator activity. Results are compared across two independent cohorts for consistency. Chlon introduces a causal modelling approach to infer directed interactions between signaling pathway activity and immune agency. “This is achieved by anchoring the analysis on somatic genomic changes. In particular, copy number profiles, transcriptomic data, image data and a protein-protein interaction network are integrated using graphical modelling approaches to infer directed relationships. Generated models are compared between independent cohorts and orthogonal datasets to evaluate consistency. Finally, proposed mechanisms are cross-referenced against literature examples to test for legitimacy” (abstract).
With respect to claim 1.  The processes are performed on programmed computer systems.  Section 1.2 reviews how gene expression data can be obtained from cancer patient and cancer samples.  Chapter 2 discloses how gene expression data is scored, and related to certain pathways.  Chapter 3 determines pathway scoring, and relationships to molecular subtyping. Chapter 4 is related to creating, trimming, adjusting and identifying various networks or pathways identified by the gene expression data scoring.  Chapter 4 and 5 disclose breast cancer cells, microenvironments, pathways, and molecular subtyping. As such, claims 1 and 29 are anticipated.
With respect to claims 2 and 30, heuristic algorithms are disclosed at section 4.2.1, p64, p 73-74, Section 4.4.2)
With respect to claims 3-6, overlapping gene sets or pathway sets are disclosed at p31-32, p49, p58, p87, Fig 5.2, Fig 5.3, p102). Varying levels of overlap can be determined or manipulated as desired.  
With respect to claims 7-8, molecular subtyping and gene expression algorithms are disclosed (Chapters 2-5). 
With respect to claims 9-16, z-scores can be determined such as for testing the consistency of subnetworks/ pathways/ regulons at pages 48-49 (3.2.3), correlating CNV structure with gene expression, (p84-85). Manipulation of z-scores, signs, averages, et al. are performed by the fdrTool R package, as desired. 
“In sections 3.1.2/3.1.3 we discussed how oncogenic KRAS can lead to downstream perturbations of signalling pathways. We hypothesise that this mechanism dysregulation arises from differential TF ac-tivity presenting between the active and inactive oncogenic KRAS states. To identify these MRs, we built a coexpression network for PDAC using six independent pancreatic transcriptomic datasets, for a total of 560 samples. Each dataset was normalised separately and corrected for batch effects. Regulatory networks between TFs and their set of inferred target genes (henceforth known as "regulons"), were built using partial correlations, implemented via the shrinkage estimates of partial correlations method. The significance of each partial correlation was computed using the fdrtool R package [180]. fdrtool enables parameter inference for a variety of null distributions over correlation coefficients, Z-scores, t-statistics, etc. Z-scores are useful statistical instruments since they simultaneously encode information regarding both the significance and directionality of the association. As such, Z-scores were computed for each association pair by hypothesis testing against an estimated null distribution over all associations.” (3.2.3). 

	With respect to claim 17, RNA-seq is one method of obtaining gene expression data. (Chapter 1, 2, p94). 
	With respect to claims 18-28, pathways relating to Hallmark pathways, immune related pathways, regulon pathways, cell cycle pathways, hedgehog, notch pathways, KRAS pathways, and pathways downstream of KRAS, replication, p53 signaling, ECM, wnt pathways (Section 3.2, fig 3.3D, Fig 3.6, 3.7, fig 5.3). Breast cancer pathways, biomarker expression, analyzing downstream pathways etc are disclosed in Chapter 5. (see also section 5.1, 5.2.2) ER+ tumors, as well as triple negative datasets are discussed in section 5.4, Fig 5.4.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim s 1-30 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 17/247,510 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim s 1-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1, 14 of copending Application No. 17/247509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same steps, and also determine HER2 status to determine a molecular subtype of cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following copending applications are related to the claimed subject matter, and may represent future double patenting issues depending on the direction of examination: 
US 2020/0395097 Chang et al. published 12/17/2020.
US 2021/0057042 A1 Beaubier et al. published 2/25/2021. (recently allowed)
US 2020/0365268 A1 Michuda et al. published 11/19/2020.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nikolsky et al. Novel methods for functional analysis of high throughput experimental data and gene groups identified therefrom. US 2010/0216660 A1 (2010). 
Schadt et al. Computer systems and methods for associating genes with traits using cross species data.  US 8,843,356 B2 (2014).
Hwang, B. (June 2018) Using network inference to discover molecular pathways underlying cytokine synergism and age-related neurodegeneration. Dissertation, MIT. 90 pages.
Muraro, D. et al. (2016) an integrative analysis of gene expression and molecular interaction data to identify dys-regulated subnetworks in inflammatory bowel disease. BMC bioinformatics 17:42, 11 pages.
Paull, E.O. et al. (September 5, 2019) A modular master regulator landscape determines the impact of genetic alteration on the transcriptional identify of cancer cells. BioRxiv. 67 pages.
Ronen, J. (December 2, 2019) Evaluation of colorectal cancer subtypes and cell lines using deep learning.  Life-science-alliance vol 2 no 6 e201900517. 16 pages and some supplemental information.
Vitali et al. (published online 18 Dec 2017) Developing a personalome for precision medicine: emerging methods that compute interpretable effect sizes from single subject transcriptomes. Briefings in Bioinformatics 20(3) 789-805.
Robinson, D. R. (2017) Integretive clinical genomics of metastatic cancer. Nature 543: 297. 23 pages plus some supplemental information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631